PER CURIAM. •
Appellant appeals from a trial court order denying his motion for post-conviction relief.
Appellant is entitled to an evidentiary hearing on the factual issue of whether counsel adequately informed him of his right affirmatively to elect sentencing under the guidelines. See Turner v. State, 454 So.2d 803 (Fla. 4th DCA 1984). We remand for such a hearing.
Whether the trial court should alter its action on appellant’s motion for post-conviction relief will hinge on the outcome of that hearing.
GLICKSTEIN and WALDEN, JJ., concur.
LETTS, J., dissents without opinion.